               Case 3:19-cr-00086-WHO Document 56 Filed 01/04/21 Page 1 of 3



   STEVEN G. KALAR
 1 Federal Public Defender
   DAVID W. RIZK
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 David_rizk@fd.org

 6
     Counsel for Defendant ROMERO
 7

 8                                   IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                             SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                            Case No. CR 19-86 WHO
13                      Plaintiff,                         UNOPPOSED MOTION AND
14                                                         ORDER TO EXTEND SELF-
      v.                                                   SURRENDER DATE
15
      OSCAR ROMERO,                                        Court: The Honorable William Orrick
16                                                                17th Floor, Courtroom 2
                        Defendant.
17

18
19

20           On August 10, 2020, this Court granted the defendant’s unopposed motion to defer his self-

21    surrender date to January 15, 2021, in response to the COVID-19 pandemic. The Court also invited Mr.

22    Romero to apply for a further extension should conditions necessitate one. ECF No. 50.

23            Mr. Romero’s surrender date is now less than one month away and, unfortunately, as the Court

24    is aware, the public health crisis has not meaningfully improved. As counsel stated in his previous

25    motion, Mr. Romero is at special risk if he contracts COVID-19 because his Body Mass Index (BMI) is

26    over the 30 point threshold that the Center for Disease Control and Prevention (CDC) considers a risk

27

28
     US v. Romero, Case No. 19-86 WHO
     Unopposed Motion to Extend Self-Surrender Date   1
30
               Case 3:19-cr-00086-WHO Document 56 Filed 01/04/21 Page 2 of 3




 1    factor for serious illness or death.1 Mr. Romero therefore respectfully requests a 90-day extension of his

 2    self-surrender date, to April 15, 2021, when we hope the conditions will have improved.

 3            Government counsel has no objection to the proposed extension.

 4

 5
      Dated: December 18, 2020                            Respectfully submitted,
 6
                                                          ______/S________________________
 7                                                        DAVID W. RIZK
 8                                                        Assistant Federal Public Defender

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
      1
       CDC – Coronavirus Disease 2019 (COVID 19) – People with Certain Medical Conditions, at
27    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
28    conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
      ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (December 18, 2020).
     US v. Romero, Case No. 19-86 WHO
     Unopposed Motion to Extend Self-Surrender Date   2
30
                Case 3:19-cr-00086-WHO Document 56 Filed 01/04/21 Page 3 of 3



                                     IN THE UNITED STATES DISTRICT COURT
 1
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
                                              SAN FRANCISCO DIVISION
 3

 4
        UNITED STATES OF AMERICA,                          Case No.: CR 19–86 WHO
 5
                        Plaintiff,                         ORDER TO EXTEND SELF-
 6                                                         SURRENDER DATE
                v.
 7                                                         Court:             Courtroom 2, 17th Floor
        OSCAR ROMERO,
 8
                        Defendant.
 9

10           Given the ongoing public health crisis due to the COVID-19 pandemic noted in this Court’s prior

11    orders deferring the defendant’s surrender date, see ECF Nos. 42, 50, and for the additional reasons set

12    forth in his motion, the Court hereby further extends Mr. Romero’s self-surrender date to April 15,

13    2021. Should conditions necessitate a longer extension, the Court will consider a request to that effect

14    from the defendant.

15

16

17
                     IT IS SO ORDERED.
18
19
       Dated:        January 4, 2021
20                                                         WILLIAM ORRICK
                                                           United States District Judge
21

22

23

24

25

26
27

28
     US v. Romero, Case No. 19-86 WHO
     Unopposed Motion to Extend Self-Surrender Date   3
30
